DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/12/2020 has been entered.  Claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6 and 8-15 in the reply filed on 10/28/2022 is acknowledged.
Claims 20-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The use of the term ATOFINA on page 20, line 13, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 contains the trademark/trade name ATOFINA on line 10.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe peroxide-based compound and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 12-14 are rejected under 35 U.S.C. 102(b) as being anticipated by Zhang (CN 105363357 A. see machine translation for citation).
Regarding claims 1, 8- 9, and 12, Zhang discloses a method of making a membrane or separator comprising a polyvinylalchol film (binder), forming covalent bond crosslinking with a diene compound after dehydrogenation (deintercalation), and crosslinking by a free radical initiated crosslinking reaction.  An initiator is used during crosslinking (page 2).
	Regarding claim 2, Zhang discloses the crosslinking agent and initiator are added at the same time as shown in Embodiment 1.
	Regarding claims 13-14, Zhang discloses the initiator is an azo compound or peroxide, including azodiisobutyronitrile (page 2).

Claims 1-2, 8-10, 12-13, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong, “Synthesis of an aminated poly(vinylidene fluoride-g-4-vinyl benzy chloride) anion exchanged membrane for membrane capacitive deionization”, Journal of Membrane Science, 495, (2015), 316-321.
Regarding claims 1, 12-13, 15, Jeong discloses polyvinylidene fluoride (PVDF) (step a) was dehydrofluorinated using an alkaline treatment (step b), deintercalation) of the instant claims) and modified using 4-benzyl chloride in order to form a membrane or separator (Abstract).  The dehydrofluorinated PVDF was reacted with the 4-benzyl chloride (VBC) in the presence of BPO (benzoyl peroxide, crosslinking initiator, step c) (2.3. Synthesis of the PVDF-g-VBC copolymer, page 317).
Regarding claim 2, Jeong discloses BPO and was dissolved in VBC and added together to the reaction mixture (2.3. Synthesis of the PVDF-g-VBC copolymer, page 317).
Regarding claims 8-9, Jeong shows in Fig. 1, a single bond is formed into a double bond.
Regarding claim 10, Jeong discloses dehydrofluorination of PVDF by KOH treatment (a basic substance).
Regarding claim 18, Jeong discloses crosslinking reaction with VBC occurs at 80°C (2.3, Synthesis of the PVDF-g-VBC copolymer, page 317).

Claims 1-2, 8-12, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (WO 2010/078721 A1, See machine translation for citation) as evidenced by Taguet. Crosslinking of Vinylidene Fluoride-Containing Fluoropolymers. Advances in polymer science, 2005, 184, pp.127-211. ff10.1007/b136245ff. ffhal-00381856f.
Regarding claims 1-2, 8-10, and 12, Wang discloses a method of interpenetrating polymer network on the surface of a porous polyvinylidene fluoride membrane (Abstract).  The amine compound is on the surface of the polyvinylidene fluoride porous membrane (page 3).  Step 2 (contacting the polyvinylidene fluoride porous film with an amine compound) (Per the teachings of Taguet, diamines first dehydrofluorinate PVDF based polymers, page 9) and step 3 (crosslinking reaction of polyvinylidene fluoride and the vinyl alcohol-based polymer, aldehyde compound and amine compound to form a surface interpenetrating polymer network surface) can be performed simultaneously or sequentially (pages 3-4).  The crosslinking reaction is preferably carried out under the catalysis of phosphoric acid (crosslinking initiator) (page 4). Therefore, the crosslinking reaction (step c of the instant claims) can occur after the dehydrofluorination or deintercalation of step b of the instant claims.    
Regarding claims 11 and 16-17, Wang discloses the method as shown above in claim 10.  Wang discloses the substance having an amine group is ethylenediamine, propylenediamine, or hexamethylenediame (page 4).
Regarding claim 19, Wang discloses the amount of phosphoric acid catalyst is in the form of an aqueous solution having 0.1 to 2 mass% (page 4).  It would be expected the initiator is greater than 0 wt% and less than 5 wt% based on total weight of a solid body in the separator.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20160022619 A, See EPO machine translation for citation) in view of Zhang (CN 105363357 A. see machine translation for citation).
Regarding claims 1 and 12, Kim discloses a method of manufacturing a separator [0008].  The method comprises dehydrogenating a hydrophilic polymer containing a hydroxyl group to obtain a hydrophilic polymer having the hydroxyl group dehydrogenated (step b) of the instant claim), reacting the dehydrogenated hydrophilic polymer with a monomer containing a hydrophilic group to obtain a hydrophilic polymer having a hydrophilic group bonded to the dehydrogenation position, and forming a hydrophilic coating layer on the surface of the separator by performing crosslinking [0008-0015].
	However, Kim does not disclose treating the separator with a crosslinking initiator and/or a reaction catalyst after the deintercalation in step b.  Zhang teaches covalent bond cross-linking the polyvinyl alcohol with the diene compound after dehydrogenation (Abstract).  After dehydrogenation, the diene compound as the crosslinking agent, free radical initiated crosslinking reaction occurs (page 2).  To facilitate industrial application technology, initiator is preferably used for crosslinking (page 2).  Zhang is concerned with polyvinyl alcohol film used as a membrane (Abstract).  Kim and Zhang are analogous art concerned with the same field of endeavor, namely membranes or separators using similar polymers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention add the step of crosslinking with an initiator and adding an additional crosslinking agent as per the teachings of Zhang, and the motivation to do so would have been as Zhang suggests the membrane has good selective permeability to water and the chemical performance is stable, which is suitable for separating operation for a long time, overcomes excessive swelling of the membrane, but also ensures the hydrophilic film membrane has high permeation flux and separation factor (Abstract).  
	Regarding claim 2, Zhang discloses the crosslinking agent and initiator are added at the same time as shown in Embodiment 1.
	Regarding claim 3, Kim discloses the material of the separator includes polyolefin polymer (polyolefin substrate) [0041].
	Regarding claim 4, since the separator comprising the layer comprising the binder and further comprising inorganic particles is optional, the claimed limitations are met.
	Regarding claim 6,  Kim discloses the binder includes polypropylene glycol (polyethylene oxide), cellulose acetate, or cellulose acetate propionate [0022-0023].
	Regarding claims 8-9 and 13-14, Zhang discloses the initiator is an azo compound or peroxide, including azodiisobutyronitrile (page 2).  It would be expected that a double bond would be formed with the initiator.
	Regarding claim 10, Kim discloses sodium hydroxide in step b as shown in Example 1 step 1 [0062].

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, “Synthesis of an aminated poly(vinylidene fluoride-g-4-vinyl benzy chloride) anion exchanged membrane for membrane capacitive deionization”, Journal of Membrane Science, 495, (2015), 316-321 as applied to claim 10 in view of Barriere (US 2002/0001721 A1).
Regarding claim 11, Jeong discloses the method as shown above in claim 10.
	However, Jeong does not disclose the basic substance or the substance having an amine group is at least one selected from the group consisting of alkali metal oxide, alkaline earth metal oxide, zeolite, limestone, sodium carbonate, ammonia, mono-alkyl amine, bi-alkyl amine, tri-alkyl amine, and wherein the alkyl contains 1 to 10 carbon atoms.  Barriere teaches dehydrofluorination of a fluoropolymer is obtained by means of a base in aqueous medium or in an organic solvent.  The base includes potassium hydroxide as well as a carbonate, such as sodium carbonate or a tertiary amine [0028].  The fluoropolymer includes polyvinylidene fluoride [0021].  Barriere is concerned with a fluorpolymer being chemically modified by a partial dehydrofluorination with a base followed by an oxidation step (Abstract).  Jeong and Barriere are analogous art concerned with similar technical difficulty, namely chemically modified by a partial dehydrofluorination with a base followed by an oxidation step.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention substitute the dehydrofluorination with KOH treatment as per the teachings of Jeong with dehydrofluorination with sodium carbonate or tertiary amine as per the teachings of Barrier.  Both KOH and sodium carbonate or tertiary amine are functional equivalents for dehydrofluorination of similar polymers in a basic environment.  It would have been prima facie obvious to substitute one basic compound for another to obtain predictable results.   

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105363357 A. see machine translation for citation) as applied to claim 2 above.
	Regarding claim 19, Zhang discloses the method as shown above in claim 2. Zhang discloses the amount of the initiator is 1-5 parts, 5-20 parts of polyvinyl alcohol, and 0.1-2 parts diene (page 3).  Based on calculations, the amount of the initiator is from 4.3 to 49.5 wt% which overlaps the claimed range and similar properties would be expected.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2010/078721 A1, See machine translation for citation) as evidenced by Taguet. Crosslinking of Vinylidene Fluoride-Containing Fluoropolymers. Advances in polymer science, 2005, 184, pp.127-211. ff10.1007/b136245ff. ffhal-00381856f as applied to claim 16.
Regarding claim 17, Wang discloses the method as shown above in claim 16.  Wang discloses the substance having an amine group is ethylenediamine, propylenediamine, hexamethylenediame (page 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select hexamethylenediamine since hexamethylenediamine is a functional equivalent of a crosslinking agent for polyvinylidene fluoride.
	Regarding claim 18, Wang discloses the temperature during the crosslinking step is from 20°C -60°C which overlaps the claimed range.  With higher temperature, it would be expected the reaction would be faster.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obvious.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2144.05. 	
		
	   
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Takemura (US 2012/0108753 A1) teaches a crosslinking accelerator promotes generation of double bonds in molecules in dehydrofluorination reaction of the main chain of the polymer [0073].
Van Gool (CA 2341214 A1) teaches a fluoropolymer is capable of providing a reactive site through dehydrofluorination (Abstract).
Pascal (CA 2308988 A1) teaches a process for chemical modification of fluoropolymers.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767